Case 2:20-bk-21022-BR         Doc 661 Filed 09/08/21 Entered 09/08/21 18:22:15         Desc
                               Main Document    Page 1 of 10



  1 EVAN C. BORGES, State Bar No. 128706
     EBorges@GGTrialLaw.com
  2 GREENBERG GROSS LLP
    650 Town Center Drive, Suite 1700
  3 Costa Mesa, California 92626
    Telephone: (949) 383-2800
  4 Facsimile: (949) 383-2801

  5 Attorneys for Party-in-Interest and Appellant Erika Girardi

  6

  7

  8                            UNITED STATES BANKRUPTCY COURT

  9             CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES DIVISION

 10

 11 In re                                             CACB Case No. 2:20-bk-21022-BR

 12 GIRARDI KEESE,                                    Chapter 7

 13                 Debtor.                           CACD Case No. 2:21-cv-06951-SVW

 14                                                   APPELLANT’S STATEMENT OF ISSUES
                                                      ON APPEAL FROM BANKRUPTCY
 15                                                   COURT

 16
                                                      Judge:      Hon. Barry Russell
 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28


               APPELLANT’S STATEMENT OF ISSUES ON APPEAL FROM BANKRUPTCY COURT
Case 2:20-bk-21022-BR        Doc 661 Filed 09/08/21 Entered 09/08/21 18:22:15               Desc
                              Main Document    Page 2 of 10



  1          On August 25, 2021, Party-in-Interest and Appellant Erika Girardi (“Ms. Girardi”) filed a

  2 Notice of Appeal from the Memorandum of Decision and Order Denying Motion for

  3 Reconsideration, entered by the United States Bankruptcy Court for the Central District of

  4 California in the above-captioned case on August 11, 2021 (Docket Nos. 571 and 572). In

  5 accordance with Federal Rule of Appellate Procedure 6(b)(2)(B), Ms. Girardi hereby designates

  6 the following issues for consideration on appeal.

  7                              STATEMENT OF ISSUES ON APPEAL

  8          1.      Did the Bankruptcy Court err by denying Ms. Girardi’s Motion for Reconsideration

  9 of the Order Granting Chapter 7 Trustee’s Application to Employ the Law Offices of Ronald

 10 Richards & Associates, APC as Special Litigation Counsel (Dkt. No. 437) (the “Motion for

 11 Reconsideration”), even though new evidence discovered after entry of the Employment Order

 12 revealed that Ronald N. Richards, the principal of Ronald Richards & Associates, A.P.C. (“Mr.

 13 Richards”), made prejudicial and disparaging public statements about Ms. Girardi related to his

 14 investigation and the Trustee’s alleged claims against her, in violation of California Business and

 15 Professions Code § 6068 and Rule 3.6 of the California Rules of Professional Conduct?

 16          2.      Did the Bankruptcy Court err by denying Ms. Girardi’s Motion for Reconsideration

 17 even though new evidence discovered after entry of the Employment Order revealed that Mr.

 18 Richards made undisputed public statements on social media and in interviews that disparaged

 19 Ms. Girardi and her integrity and caused prejudice to her, including in connection with the

 20 adversary proceeding filed by Mr. Richards and the Trustee against Ms. Girardi on July 14, 2021?

 21          3.      Did the Bankruptcy Court err by denying Ms. Girardi’s Motion for Reconsideration

 22 even though new evidence discovered after entry of the Employment Order revealed that Mr.

 23 Richards failed to comply with his disclosure obligations under Federal Rule of Bankruptcy

 24 Procedure 2014, by omitting his material connections to parties in interest based on his

 25 subsequently admitted extensive participation in the Hulu documentary about Girardi Keese, Mr.

 26 Girardi, and Ms. Girardi, “The Housewife and the Hustler,” released on June 12, 2021?

 27          4.      Did the Bankruptcy Court err by denying Ms. Girardi’s Motion for Reconsideration

 28 even though new evidence discovered after entry of the Employment Order revealed that Mr.

                                                     -2-
                  APPELLANT’S STATEMENT OF ISSUES ON APPEAL FROM BANKRUPTY COURT
Case 2:20-bk-21022-BR         Doc 661 Filed 09/08/21 Entered 09/08/21 18:22:15                 Desc
                               Main Document    Page 3 of 10



  1 Richards violated Rule 4.2 of the California Rules of Professional Conduct by engaging directly

  2 with Ms. Girardi, a represented party, on social media regarding the merits of the pending

  3 adversary complaint against her?

  4          5.       Did the Bankruptcy Court err by failing to issue a narrow and constitutionally

  5 appropriate gag order in light of, among other evidence presented with the Motion for

  6 Reconsideration and Ms. Girardi’s Reply papers, Mr. Richards’s undisputed extra-judicial

  7 statements disparaging Ms. Girardi’s credibility and integrity, Mr. Richards’s public and direct

  8 engagement with Ms. Girardi (a represented party) on social media about the merits of the pending

  9 adversary complaint against her, and Mr. Richards’s statement in his declaration filed with his

 10 opposition to the Motion for Reconsideration that he would not refrain from his extra-judicial

 11 statements absent an order from the Court?

 12          6.       Did the Bankruptcy Court err by finding that Mr. Richards had no conflicts of

 13 interest that would preclude his representation of the Chapter 7 Trustee as her Special Litigation

 14 Counsel?

 15          7.       Did the Bankruptcy Court err by concluding that “Mr. Richards’ conduct failed to

 16 constitute any ethical violations that would disqualify him from representing the trustee as her

 17 special litigation counsel”?

 18          8.       Did the Bankruptcy Court err by failing to consider or address the actual substance

 19 of Mr. Richards’s social media posts and extra-judicial statements about Ms. Girardi?

 20          9.       Did the Bankruptcy Court err by failing to address at all or give weight to the fact

 21 that as a matter of law, Mr. Richards, as counsel to a bankruptcy trustee, was an extension of the

 22 trustee and held to the same highest of fiduciary standards?

 23          10.      Did the Bankruptcy Court err by failing to consider, address, or give weight to the

 24 fact that Mr. Richards also abused his position as Special Litigation Counsel to the Trustee by

 25 publicly threatening with investigation individuals who appeared supportive of Ms. Girardi and

 26 may be potential witnesses?

 27          11.      Did the Bankruptcy Court err by failing to consider, address, or give weight to the

 28 fact that, following entry of the Employment Order, Mr. Richards continued unabated in his extra-

                                                        -3-
                   APPELLANT’S STATEMENT OF ISSUES ON APPEAL FROM BANKRUPTY COURT
Case 2:20-bk-21022-BR         Doc 661 Filed 09/08/21 Entered 09/08/21 18:22:15                Desc
                               Main Document    Page 4 of 10



  1 judicial disparaging statements about Ms. Girardi, including in social media posts and interviews

  2 on YouTube and podcasts and by making reference to his new role as Special Litigation Counsel

  3 to the Trustee?

  4          12.      Did the Bankruptcy Court err by relying on and giving significant weight to the

  5 legally inaccurate and argumentative “expert” Declaration of Erin Joyce in opposition to the

  6 Motion for Reconsideration (“Joyce Declaration”), which purported to supplant the Court’s role

  7 by opining on ultimate legal issues that were the province of the Court to decide?

  8          13.      Did the Bankruptcy Court err by failing to find that Mr. Richards’s failure to

  9 disclose in his Employment Application his subsequently-admitted extensive participation in the

 10 Hulu documentary about Girardi Keese, Mr. Girardi, and Ms. Girardi, “The Housewife and the

 11 Hustler” (which the Court characterized as a “YouTube video”)—which included one of the

 12 petitioning creditors in the bankruptcy case and conveyed a negative judgment toward Ms.

 13 Girardi—violated Rule 2014 of the Federal Rules of Bankruptcy Procedure?

 14          14.      Did the Bankruptcy Court err by relying on and giving weight to Mr. Richards’s

 15 statement that “The Housewife and the Hustler” documentary did not air until after entry of the

 16 Employment Order and that his participation was minimal, even though Mr. Richards complained

 17 on social media on June 3, 2021—prior to entry of the Employment Order—that it was “unfair”

 18 that he was cut from the show because his “16 hours of footage with expert analysis” could not be

 19 replaced?

 20          15.      Did the Bankruptcy Court err by failing to give weight to the fact that Ms. Girardi,

 21 as a defendant in an adversary proceeding for fraudulent conveyance, has a right to a jury trial and

 22 that Mr. Richards’s disparaging statements about her on social media and in interviews, including

 23 his practice of ending his tweets about her with “#girardifraud,” only serve to prejudice any

 24 potential jury pool, which would result in depriving Ms. Girardi of her right to a fair trial?

 25          16.      Did the Bankruptcy Court err by finding that Ms. Girardi’s legal argument that Mr.

 26 Richards’s barrage of social media postings and public statements (and evidence regarding the

 27 same) would prejudice any potential jury pool lacked “any basis in fact or law as a ground for

 28 reconsideration” and was somehow improperly raised in the Motion for Reconsideration?

                                                       -4-
                   APPELLANT’S STATEMENT OF ISSUES ON APPEAL FROM BANKRUPTY COURT
Case 2:20-bk-21022-BR         Doc 661 Filed 09/08/21 Entered 09/08/21 18:22:15               Desc
                               Main Document    Page 5 of 10



  1          17.      Did the Bankruptcy Court err by sustaining evidentiary objections to the

  2 Declaration of Evan C. Borges and Exhibits 1 and 2 Attached Thereto submitted in support of the

  3 Motion for Reconsideration?

  4          18.      Did the Bankruptcy Court err by sustaining evidentiary objections to the

  5 Declaration of Evan C. Borges and Exhibit 3 Attached Thereto submitted in support of the Reply

  6 Memorandum in Support of the Motion for Reconsideration?

  7          19.      Did the Bankruptcy Court err by overruling evidentiary objections to the Joyce

  8 Declaration?

  9          Ms. Girardi reserves the right to modify, restate, and/or supplement the foregoing issues to

 10 the fullest extent permitted by law.

 11 DATED: September 8, 2021                     GREENBERG GROSS LLP

 12

 13
                                                 By:
 14                                                    Evan C. Borges
                                                       Attorneys for Party-in-Interest and Appellant Erika
 15                                                    Girardi
 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                       -5-
                   APPELLANT’S STATEMENT OF ISSUES ON APPEAL FROM BANKRUPTY COURT
Case 2:20-bk-21022-BR           Doc 661 Filed 09/08/21 Entered 09/08/21 18:22:15                      Desc
                                 Main Document    Page 6 of 10



  1                             PROOF OF SERVICE OF DOCUMENT
  2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
      address is:
  3
                                           650 Town Center Drive, Suite 1700
  4                                             Costa Mesa, CA 92626

  5   A true and correct copy of the foregoing document entitled (specify): APPELLANT’S STATEMENT OF
      ISSUES ON APPEAL FROM BANKRUPTCY COURT will be served or was served (a) on the judge
  6   in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

  7   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
      controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
  8   hyperlink to the document. On September 8, 2021, I checked the CM/ECF docket for this bankruptcy case
      or adversary proceeding and determined that the following persons are on the Electronic Mail Notice List to
  9   receive NEF transmission at the email addresses stated below:

 10
                                                                 Service information continued on attached page
 11
      2. SERVED BY UNITED STATES MAIL:
 12   On September 8, 2021, I served the following persons and/or entities at the last known addresses in this
      bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope
 13   in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
      constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the
 14   document is filed.

 15
                                                                 Service information continued on attached page
 16
      3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL
 17   (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)
      September 8, 2021, I served the following persons and/or entities by personal delivery, overnight mail
 18   service, or (for those who consented in writing to such service method), by facsimile transmission and/or
      email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
 19   mail to, the judge will be completed no later than 24 hours after the document is filed.

 20
                                                                 Service information continued on attached page
 21
      I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.
 22
        September 8, 2021 Cheryl Winsten
 23     Date                      Printed Name                   Signature

 24
 25
 26
 27
 28

                                                           -6-
                   APPELLANT’S STATEMENT OF ISSUES ON APPEAL IN BANKRUPTCY COURT
Case 2:20-bk-21022-BR        Doc 661 Filed 09/08/21 Entered 09/08/21 18:22:15                 Desc
                              Main Document    Page 7 of 10



  1                                    In re GIRARDI KEESE
                                    CACB Case No. 2:20-bk-21022-BR
  2                                CACD Case No. 2:21-cv-06951-SVW
  3 1.        TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING:
  4 The following is the list of parties who are currently on the list to receive email notice/service for
      this case.
  5
             Kyra E Andrassy kandrassy@swelawfirm.com,
  6
              lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
  7
             Rafey Balabanian      rbalabanian@edelson.com, docket@edelson.com
  8
             Michelle Balady     mb@bedfordlg.com, leo@bedfordlg.com
  9
             Ori S Blumenfeld ori@marguliesfaithlaw.com,
 10           Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFait
              hLaw.com
 11
             Evan C Borges     eborges@ggtriallaw.com, cwinsten@ggtriallaw.com
 12
             Richard D Buckley      richard.buckley@arentfox.com
 13
             Marie E Christiansen mchristiansen@vedderprice.com,
 14           ecfladocket@vedderprice.com,marie-christiansen-4166@ecf.pacerpro.com

 15          Jennifer Witherell Crastz     jcrastz@hrhlaw.com

 16          Ashleigh A Danker Ashleigh.danker@dinsmore.com,
              SDCMLFiles@DINSMORE.COM;Katrice.ortiz@dinsmore.com
 17
             Clifford S Davidson csdavidson@swlaw.com, jlanglois@swlaw.com;cliff-davidson-
 18           7586@ecf.pacerpro.com
 19          Lei Lei Wang Ekvall lekvall@swelawfirm.com,
              lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
 20
             Richard W Esterkin      richard.esterkin@morganlewis.com
 21
             Timothy W Evanston tevanston@swelawfirm.com,
 22           gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
 23          Jeremy Faith Jeremy@MarguliesFaithlaw.com,
 24           Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithl
              aw.com
 25
             James J Finsten     , jimfinsten@hotmail.com
 26
             Alan W Forsley alan.forsley@flpllp.com, awf@fkllawfirm.com,awf@fl-
 27           lawyers.net,addy.flores@flpllp.com

 28          Eric D Goldberg     eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com

                                                      -7-
                   APPELLANT’S STATEMENT OF ISSUES ON APPEAL IN BANKRUPTCY COURT
Case 2:20-bk-21022-BR     Doc 661 Filed 09/08/21 Entered 09/08/21 18:22:15           Desc
                           Main Document    Page 8 of 10



  1       Andrew Goodman agoodman@andyglaw.com,
           Goodman.AndrewR102467@notify.bestcase.com
  2
          Suzanne C Grandt       suzanne.grandt@calbar.ca.gov, joan.randolph@calbar.ca.gov
  3
          Steven T Gubner      sgubner@bg.law, ecf@bg.law
  4
          Marshall J Hogan      mhogan@swlaw.com, knestuk@swlaw.com
  5
          Sheryl K Ith     sith@cookseylaw.com, sith@ecf.courtdrive.com
  6
          Razmig Izakelian     razmigizakelian@quinnemanuel.com
  7
          Lillian Jordan ENOTICES@DONLINRECANO.COM,
  8        RMAPA@DONLINRECANO.COM
  9       Lewis R Landau      Lew@Landaunet.com
 10       Daniel A Lev dlev@sulmeyerlaw.com,
           ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
 11
          Elizabeth A Lombard       elombard@zwickerpc.com, bknotices@zwickerpc.com
 12
          Craig G Margulies Craig@MarguliesFaithlaw.com,
 13        Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithl
           aw.com
 14
          Ron Maroko       ron.maroko@usdoj.gov
 15
          Peter J Mastan peter.mastan@dinsmore.com,
 16
           SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com
 17
          Edith R. Matthai     ematthai@romalaw.com, lrobie@romalaw.com
 18
          Kenneth Miller     kmiller@pmcos.com, efilings@pmcos.com
 19
          Elissa Miller (TR) CA71@ecfcbis.com,
 20        MillerTrustee@Sulmeyerlaw.com;C124@ecfcbis.com;ccaldwell@sulmeyerlaw.com

 21       Eric A Mitnick     MitnickLaw@aol.com, mitnicklaw@gmail.com

 22       Scott H Olson solson@vedderprice.com, scott-olson-
           2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com
 23
          Carmela Pagay      ctp@lnbyb.com
 24
          Leonard Pena lpena@penalaw.com,
 25        penasomaecf@gmail.com;penalr72746@notify.bestcase.com

 26       Michael J Quinn mquinn@vedderprice.com, ecfladocket@vedderprice.com,michael-
           quinn-2870@ecf.pacerpro.com
 27
          David M Reeder      david@reederlaw.com, secretary@reederlaw.com
 28

                                                  -8-
               APPELLANT’S STATEMENT OF ISSUES ON APPEAL IN BANKRUPTCY COURT
Case 2:20-bk-21022-BR        Doc 661 Filed 09/08/21 Entered 09/08/21 18:22:15           Desc
                              Main Document    Page 9 of 10



  1         Ronald N Richards      ron@ronaldrichards.com, morani@ronaldrichards.com

  2         Kevin C Ronk      Kevin@portilloronk.com, Attorneys@portilloronk.com

  3         Frank X Ruggier     frank@ruggierlaw.com, enotice@pricelawgroup.com

  4         William F Savino     wsavino@woodsoviatt.com, lherald@woodsoviatt.com

  5         Kenneth John Shaffer     johnshaffer@quinnemanuel.com

  6         Richard M Steingard     , awong@steingardlaw.com

  7         Philip E Strok pstrok@swelawfirm.com,
             gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com
  8
            Boris Treyzon     bt@treyzon.com, sgonzales@actslaw.com
  9
            United States Trustee (LA)    ustpregion16.la.ecf@usdoj.gov
 10
            Eric D Winston     ericwinston@quinnemanuel.com
 11
            Christopher K.S. Wong      christopher.wong@arentfox.com, yvonne.li@arentfox.com
 12
            Timothy J Yoo      tjy@lnbyb.com
 13
 14 2.       SERVED BY UNITED STATES MAIL:
      Debtor:
 15 Girardi Keese
    1126 Wilshire Blvd
 16 Los Angeles, CA 90017
 17 ABIR COHEN TREYZON SALO, LLP, a California limited liability partnership (ACTS)
 18 16001 Ventura Boulevard, Suite 200
      Encino, CA 91436
 19
      Donlin, Recano & Company
 20 6201 15th Ave
      Brooklyn, NY 11219
 21
 22 IDiscovery Solutions
    535 Anton Blvd Ste 850
 23 Costa Mesa, CA 92626
 24 James W Spertus
    Spertus Landes & Umhoffer LLP
 25
    1990 South Bundy Dr Ste 705
 26 Los Angeles, CA 90025
 27
 28

                                                  -9-
                 APPELLANT’S STATEMENT OF ISSUES ON APPEAL IN BANKRUPTCY COURT
Case 2:20-bk-21022-BR       Doc 661 Filed 09/08/21 Entered 09/08/21 18:22:15   Desc
                            Main Document     Page 10 of 10



  1 Neil Steiner
      Steiner & Libo, Professional Corp
  2 11845 W. Olympic Blvd Ste 910W
      Los Angeles, CA 90064
  3
  4 Boris Treyzon Esq
    16001 Ventura Blvd., Suite 200
  5 Encino, CA 91436
  6 Andrew W Zepeda
    Lurie, Zepeda, Schmalz, Hogan & Martin
  7
    1875 Century Park East Ste 2100
  8 Los Angeles, CA 90067
  9
      3.     SERVED BY PERSONAL DELIVERY:
 10
    U.S. Bankruptcy Court:
 11 U.S. Bankruptcy Court
    Hon. Barry Russell
 12 255 E. Temple Street, Suite 1660
      Los Angeles, CA 90012
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                               -10-
                   APPELLANT’S STATEMENT OF ISSUES ON APPEAL IN BANKRUPTCY COURT
